360 U.S. 470 (1959)
LEV
v.
UNITED STATES.
No. 435.
Supreme Court of United States.
Argued April 27-28, 1959.
Decided June 22, 1959.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Anthony Bradley Eben argued the cause and filed a brief for petitioner in No. 435.
Albert H. Treiman argued the cause and filed a brief for petitioner in No. 436.
John T. Sullivan argued the cause for petitioner in No. 437. On the brief was Isidor Enselman.
Oscar H. Davis argued the causes for the United States. On the brief were Solicitor General Rankin, Assistant Attorney General Wilkey, Beatrice Rosenberg, Julia P. Cooper and Jerome M. Feit.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE STEWART took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 436, Wool v. United States, and No. 437, Rubin v. United States, also on certiorari to the same Court.